FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHUXIANG SUI,                                    No. 13-72579

               Petitioner,                       Agency No. A088-292-620

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Shuxiang Sui, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in the record regarding Sui’s baptism in the United States,

her connection to a fellow Chinese national in the United States, and her level of

involvement in falsifying her nonimmigrant visa application in 2007. See id. at

1048 (adverse credibility determination was reasonable under the “totality of

circumstances”). Sui’s explanations for these contradictions do not compel a

contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the

absence of credible testimony, Sui’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Sui’s CAT claim

because it was based on the same evidence found not credible and the record does

not otherwise compel the finding that it is more likely than not Sui would be

tortured by or with the consent or acquiescence of the government if returned to

China. See Shrestha, 590 F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.


                                          2                                     13-72579